

116 HR 7631 IH: Coronavirus Relief Fund Local Government Flexibility Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7631IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Fitzpatrick (for himself, Ms. Dean, Ms. Wild, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to extend the permissible use of funds timeframe under the Coronavirus Relief Fund.1.Short titleThis Act may be cited as the Coronavirus Relief Fund Local Government Flexibility Act.2.ExtensionSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by striking December 30, 2020 and inserting March 31, 2021.